  Case 20-19758           Doc 38       Filed 01/21/21 Entered 01/21/21 13:18:01         Desc Main
                                         Document     Page 1 of 2



                             UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION
---------------------------------------------------------------------
In Re:                                                                  Case Number: 20-19758
                                                                        Chapter: 13
Norberto Ramos,
Aracelly Ramos,
fka Aracelly Menendez-Rodriguez,
                      Debtor(s).
---------------------------------------------------------------------
                                 NOTICE OF WITHDRAWAL
                                           OF
                            OBJECTION TO CONFIRMATION OF PLAN
         COMES NOW Harley-Davidson ("Secured Creditor"), by its attorneys, Bonial &

Associates, P.C., and hereby withdraws its objection to confirmation filed December 16,

2020 at Doc 28 based upon the Debtors’ amended Plan.

Dated: January 21, 2020
                                                          BONIAL & ASSOCIATES, P.C.
                                                          /s/ Wesley T. Kozeny
                                                          Wesley T. Kozeny / # 6199471
                                                          12400 Olive Blvd, Suite 555
                                                          St. Louis, Missouri 63141
                                                          Phone: (314) 991-0255
                                                          Fax: (314) 991-6755
                                                          ILBK@BonialPC.com
                                                          Attorney for Harley-Davidson Credit Corp




mwsObjPlnDflt0                                                                             3907-N-7058
  Case 20-19758     Doc 38    Filed 01/21/21 Entered 01/21/21 13:18:01       Desc Main
                                Document     Page 2 of 2



                              CERTIFICATE OF SERVICE
        I hereby certify that a true and correct copy of the foregoing document has been
served upon the following parties in interest via the Court's CM/ECF electronic
notification system, or pre-paid regular U.S. Mail if indicated below on January 21, 2021:
Debtor         Via U.S. Mail
Norberto Ramos
2414 N 76Th Ave, Apt 1E
Elmwood Park, IL 60707


Debtor         Via U.S. Mail
Aracelly Ramos
2414 N 76Th Ave, Apt 1E
Elmwood Park IL 60707


Debtors' Attorney
David H. Cutler
Cutler & Associates, Ltd.
4131 Main St.
Skokie, IL 60076


Chapter 13 Trustee
Marilyn O. Marshall
224 South Michigan Ste 800
Chicago, Illinois 60604

US Trustee
Office of the U.S.Trustee
219 S. Dearborn St., Room 873
Chicago, Illinois 60604

                                         Respectfully Submitted,


                                         /s/ Wesley T. Kozeny
                                         Wesley T. Kozeny




mwsCOSDefault0                                                                  3907-N-7058
